BRYAN, Circuit Judge.
This is an indictment in two counts. The first charges appellants with transporting intoxicating liquor in violation of the National Prohibition Act (27 USCA); and the second with facilitating concealment of liquor in a motorboat with knowledge that it had been unlawfully imported into the United States. Appellants were convicted on both counts.
The principal assignment is that the court erred in refusing to give the peremptory instruction. There is no doubt that the boat brought the liquor in from the ocean and continued to transport it inside across St. Lucie Inlet. The only question in dispute is whether appellants were in charge of and operating the boat. And as to that, there was sufficient evidence on behalf of the government to prove that they were. The other errors assigned are without merit,
 Kajander was sentenced to imprisonment for two years on each count, the sentences to run concurrently, Mobley's sentences were three years on the first count and two years on the second, designated to run concurrently also. Because of the repeal of the Eighteenth Amendment, the sentence of oach appellant on tlie first count is reversed and annulled. United States v. Chambers, 54 S. Ct. 434, 78 L. Ed.-.
The judgment and sentence on the second count is, as to each appellant, affirmed.